            CaseApplication
   AO 106A (08/18) 8:20-mj-00495-DUTY                  Document
                            for a Warrant by Telephone or                1 Filed
                                                          Other Reliable Electronic    08/07/20
                                                                                    Means         Page 1 of 23 Page ID #:1

                                        UNITED STATES DISTRICT COURT
                                                                      for the
                                                        Central District
                                                     __________  Districtofof
                                                                            California
                                                                              __________

                     In the Matter of the Search of                     )
              United States Postal Service Priority                     )
                                                                        )        Case No. 8:20-MJ-00495
          Express Mail parcel bearing tracking number
       EJ 044 669 301 US and United States Postal Service               )
          Priority Express Mail parcel bearing tracking                 )
       number EJ 082 411 835 US located at HSI, 34 Civic                )
          Center Plaza, 4th floor, Santa Ana, CA 92701                  )
                                                                        )

       APPLICATION FOR A WARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS
           I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
   penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
   property to be searched and give its location):
         See Attachment A-3 and A-4
   located in the Central District of California, there is now concealed (identify the person or describe the property to be seized):
         See Attachment B
             The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
                       evidence of a crime;
                       contraband, fruits of crime, or other items illegally possessed;
                       property designed for use, intended for use, or used in committing a crime;
                       a person to be arrested or a person who is unlawfully restrained.
             The search is related to a violation of:
                Code Section                                                        Offense Description
          21 U.S.C. § 841(a)(1); 843(b)                                              See Attachment B


             The application is based on these facts:
                   See attached Affidavit
                       Continued on the attached sheet.
           Delayed notice of            days (give exact ending date if more than 30 days:                                  ) is requested
         under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.


                                                                                                   Applicant’s signature

                                                                                       Sumyra Duy, United States Postal Inspector
                                                                                                   Printed name and title

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by telephone.

Date: _________________________________
                                                                                                   Judge’s signature

City and state: Santa Ana, CA                                               Hon. John D. Early, U.S. Magistrate Judge
                                                                                                   Printed name and title

AUSA: R. Adams, x3590
Case 8:20-mj-00495-DUTY Document 1 Filed 08/07/20 Page 2 of 23 Page ID #:2



                               AFFIDAVIT
        I, Sumyra Duy, being duly sworn, declare and state as

follows:

                           I. INTRODUCTION
        1.   I am a United States Postal Inspector (“USPI”) with

the United States Postal Inspection Service (“USPIS”), and have

been so employed since May 2012.      I am currently assigned to the

Contraband Interdiction and Investigation - South Team of the

Los Angeles Division, which is responsible for investigating

drug trafficking violations involving the United States Mail to

distribute controlled substances and/or controlled substances

proceeds.

        2.   I have completed a twelve-week basic law enforcement

training course in Potomac, Maryland, which included training in

the investigation of narcotics trafficking via the United States

Mail.    Additionally, I have attended a 40-hour Los Angeles

Police Department Peace Officer Standards and Training Certified

Academy Narcotics School.     Prior to becoming a USPI, I worked as

a financial investigator.     I hold a Bachelor of Arts degree from

California State University, Fullerton in Sociology and a

Master’s of Advanced Study from University of California, Irvine

in Criminology, Law and Society.      As part of my law enforcement

duties, I have conducted numerous parcel investigations that

have resulted in the arrest of individuals who have received and

distributed controlled substances, as well as the seizure of the

controlled substances and/or the proceeds of the sales of

controlled substances.
Case 8:20-mj-00495-DUTY Document 1 Filed 08/07/20 Page 3 of 23 Page ID #:3



                       II. PURPOSE OF AFFIDAVIT
     3.      This affidavit is made in support of a search warrant

for SUBJECT PARCEL 1, SUBJECT PARCEL 2, SUBJECT PARCEL 3 and

SUBJECT PARCEL 4 described below in paragraph 5 and Attachments

A-1, A-2, A-3 and A-4, for the items listed in paragraph 6 and

Attachment B.     The items to be seized constitute the fruits,

instrumentalities, and evidence of violations of Title 21,

United States Code, Sections 841(a)(1) (Possession with Intent

to Distribute a Controlled Substance) and 843(b) (Unlawful Use

of a Communication Facility (including the mails) to Facilitate

the Distribution of a Controlled Substance).

     4.      The facts set forth in this affidavit are based upon

my personal observations, my training and experience, and

information obtained from various law enforcement personnel and

witnesses.    This affidavit is intended to show merely that there

is sufficient probable cause for the requested warrant and does

not purport to set forth all of my knowledge of or investigation

into this matter.     Unless specifically indicated otherwise, all

conversations and statements described in this affidavit are

related in substance and in part only.

                      III. PARCELS TO BE SEARCHED
     5.      This affidavit is made in support of an application

for a search warrant for the following United States Postal

Service (“USPS”) Priority Mail parcels (hereinafter referred to

collectively as the “SUBJECT PARCELS”):

             a.   SUBJECT PARCEL 1 is a United States Postal

Service Priority Express Mail parcel bearing tracking number EJ


                                       2
Case 8:20-mj-00495-DUTY Document 1 Filed 08/07/20 Page 4 of 23 Page ID #:4



048 226 082 US.     SUBJECT PARCEL 1 is a brown cardboard box,

weighing 17 pounds and 8 ounces.      SUBJECT PARCEL 1 is addressed

to “Edu Zamora, 3023 S. Spaulding St., Long Beach, CA 90804”.

The return address listed on SUBJECT PARCEL 1 is “Daniel Zamora,

2400 15th Ave S, Minneapolis, MN 55405”.       SUBJECT PARCEL 1 was

paid with $134.75 postage and postmarked on July 22, 2020 in

Saint Paul, MN 55113.

          b.    SUBJECT PARCEL 2 is a United States Postal

Service Priority Express Mail parcel bearing tracking number EJ

314 152 636 US.     SUBJECT PARCEL 2 is a brown cardboard box,

weighing 15 pounds and 8 ounces.      SUBJECT PARCEL 2 is addressed

to “Eduardo Zamora, 3023 S. Spaulding St., Long Beach, CA

90804”.   The return address listed on SUBJECT PARCEL 2 is “Jose

Zamora, 1410 S. Meade St., Denver, CO 80219”.        SUBJECT PARCEL 2

was paid with $123.20 postage and postmarked on July 22, 2020 in

Denver, CO 80222.

          c.    SUBJECT PARCEL 3 is United States Postal Service

Priority Express Mail parcel bearing tracking number EJ 044 669

301 US.   SUBJECT PARCEL 3 is a brown cardboard box, weighing 20

pounds and 4 ounces.    SUBJECT PARCEL 3 is addressed to

“Francisco Valdez, 3023 S. Spaulding St., Long Beach, CA 90804”.

The return address listed on SUBJECT PARCEL 3 is “Alfredo

Valdez, 1223 Kalamath St., Denver, CO 80204”.        SUBJECT PARCEL 3




                                       3
Case 8:20-mj-00495-DUTY Document 1 Filed 08/07/20 Page 5 of 23 Page ID #:5



was paid with $136.30 postage and postmarked on July 24, 2020 in

Aurora, CO 80012.

           d.     SUBJECT PARCEL 4 is a United States Postal

Service Priority Express Mail parcel bearing tracking number EJ

082 411 835 US.     SUBJECT PARCEL 4 is a brown cardboard box,

weighing 29 pounds and 7 ounces.      SUBJECT PARCEL 4 is addressed

to “Francisco Valdez, 3023 S. Spaulding St., Long Beach, CA

90804”.   The return address listed on SUBJECT PARCEL 4 is

“Carlos Valdez, 1838 Polk St. NE, Minneapolis, MN 55418, 651-

285-5135”.      SUBJECT PARCEL 4 was paid with $195.55 postage and

postmarked on July 24, 2020 in Saint Paul, MN 55117.

                         IV. ITEMS TO BE SEIZED
     6.    The items to be seized from the SUBJECT PARCELS

constitute fruits, instrumentalities, and evidence of violations

of Title 21, United States Code, Sections 841(a)(1) (Possession

with Intent to Distribute a Controlled Substance) and 843(b)

(Unlawful Use of a Communication Facility (including the mails)

to Facilitate the Distribution of a Controlled Substance).           The
items to be seized are identified in Attachment B and are

incorporated herein by reference.

                     V. STATEMENT OF PROBABLE CAUSE

     A.    Background
     7.    As described in detail below, the SUBJECT PARCELS are

inbound parcels to an address in Long Beach, California mailed

from Saint Paul, Minnesota and Denver and Aurora, Colorado.




                                       4
Case 8:20-mj-00495-DUTY Document 1 Filed 08/07/20 Page 6 of 23 Page ID #:6



The SUBJECT PARCELS are believed to contain controlled

substances or the proceeds from the trafficking of controlled

substances based on, among other things, a positive alert by a

trained narcotics-detection canine.

     8.     Based on my training and discussions with experienced

Postal Inspectors, I know that Postal Inspectors have been

conducting investigations of drug trafficking via USPS Express

Mail and Priority Mail since the mid-1980s.        In particular, they

began conducting organized interdictions of Express Mail and

Priority Mail parcels suspected of containing controlled

substances and proceeds from the sale of controlled substances

in Los Angeles, California, in the early 1990s.         Along with

conducting organized interdictions, Postal Inspectors also

regularly examine and investigate Express Mail and Priority Mail

parcels throughout the year.      During the 1990s, Postal

Inspectors observed that the trend was for drug traffickers to

send controlled substances and proceeds from the sale of

controlled substances using boxes, with the proceeds in the form

of cash.   Although Postal Inspectors still see the use of boxes

for controlled substances and cash, there has been a gradual

change over the years toward the current trend of smaller boxes,

flat cardboard envelopes, and Tyvek envelopes, with proceeds

from the sale of controlled substances converted to money

orders.    By using money orders, drug traffickers are able to

send large dollar amounts in compact form, using much smaller

conveyances that lend a sense of legitimacy to the parcel.




                                       5
Case 8:20-mj-00495-DUTY Document 1 Filed 08/07/20 Page 7 of 23 Page ID #:7



     9.    From my training, personal experience, and the

collective experiences related to me by Postal Inspectors on my

team who specialize in investigations relating to the mailing of

controlled substances and drug proceeds, I am aware that the

greater Los Angeles area is a major source area for controlled

substances.     As such, controlled substances are frequently

transported from the greater Los Angeles area via the United

States Mail, and the proceeds from the sale of the controlled

substances are frequently returned to the greater Los Angeles

area via the United States Mail.      These proceeds are generally

in large amounts of money over $1,000.

     10.   I also know based on my training and experience that

drug traffickers will often use one of two USPS services:

Priority Mail Express Service, which is the overnight/next day

delivery mail service, and Priority Mail Service, which is the

two-to-three day delivery mail service.       Drug traffickers use

Priority Mail Express delivery services because of their speed,

reliability, and the ability to track the package’s progress to

the intended delivery point.      Drug traffickers often use

Priority Mail delivery services because they allow drug

traffickers more time for travel between states if they are

following their shipments to their destinations for

distribution.     Like Priority Mail Express, Priority Mail also

allows drug traffickers to track the package’s progress to the

intended delivery point.

     11.   Based on information derived and built upon over many

years, I, like other Postal Inspectors, initially look for



                                       6
Case 8:20-mj-00495-DUTY Document 1 Filed 08/07/20 Page 8 of 23 Page ID #:8



certain characteristics when examining Priority Mail Express and

Priority Mail for controlled substances or drug proceeds.          These

characteristics include:

              a.    The article is contained in a box, flat cardboard

mailer, or Tyvek envelope;

              b.    The article bears a handwritten label; and/or

              c.    The handwritten label on the article does not

contain a business account number.

        12.   Parcels found to meet these characteristics are

scrutinized by Postal Inspectors through further investigation,

which may include return and addressee address verifications and

trained narcotics-detecting canine examination.         Postal

Inspectors will also look for additional drug or drug proceed

parcel characteristics such as:

              a.    The seams of the article are all taped or glued

shut;

              b.    The article emits the odor of a cleaning agent,

adhesive, or spray foam, detectable by a human; and/or

              c.    Multiple articles are mailed by the same

individual, on the same day, from different locations.

        13.   Based on my training and experiences and information

learned during discussions with other Postal Inspectors, I know

that drug traffickers often use fictitious or incomplete names

and/or addresses in an effort to conceal their identity from law

enforcement.       Indeed, it is my experience that when real

addresses are used, it is only to lend a legitimate appearance

to the parcel and is almost always paired with a false name.



                                       7
Case 8:20-mj-00495-DUTY Document 1 Filed 08/07/20 Page 9 of 23 Page ID #:9



     B.    Initial Investigation
     14.   On July 22, 2020, Homeland Security Investigations

(“HSI”) Special Agent (“SA”) Ed Angeo notified me of an inbound

suspicious USPS parcel, SUBJECT PARCEL 1, which was destined to

an address in Long Beach, California.       SA Angeo received

information from Indianapolis Metropolitan Police Department

Interdiction Detective/Narcotics Canine Handler Gary Hadden

regarding SUBJECT PARCEL 1.

     15.   On July 23, 2020, I contacted the post office located

at 2727 E. Anaheim St., Long Beach, CA 90804 (“East Anaheim

Station”) regarding SUBJECT PARCEL 1 and requested they hold the

parcel for me once it arrived.      On this same day, the post

office notified me that a second USPS Priority Express Mail

parcel, SUBJECT PARCEL 2, had arrived which was destined to the

same address.

     C.    Investigation Regarding the SUBJECT PARCELS
     16.   On July 23, 2020, I responded to the East Anaheim

Station Post Office.    I located SUBJECT PARCEL 1 and SUBJECT

PARCEL 2 for review.

     17.   I identified both SUBJECT PARCEL 1 and SUBJECT PARCEL

2 as meeting some of the initial suspicious characteristics

described above in paragraph 11.      Specifically, the seams of

SUBJECT PARCEL 1 and SUBJECT PARCEL 2 were excessively taped,

both bore a handwritten label, and did not contain a business

account number.   I detained SUBJECT PARCEL 1 and SUBJECT PARCEL

2 for further investigation.




                                       8
Case 8:20-mj-00495-DUTY Document 1 Filed 08/07/20 Page 10 of 23 Page ID #:10



      18.   On July 23, 2020, for SUBJECT PARCEL 1, I conducted a

CLEAR1 database search using the sender information on the

parcel, “Daniel Zamora, 2400 15th Ave. S., Minneapolis, MN

55405”.     Based on this search, it appeared this was a legitimate

address; however, the name “Daniel Zamora” was not associated

with the address.     I conducted a CLEAR database search of the

recipient information on the parcel, “Edu Zamora, 3023 S.

Spaulding St., Long Beach, CA 90804” and the name “Edu Zamora”

was not associated with the address.        Based on a review of

postal business records, the correct street name is “E.

Spaulding”, not “S. Spaulding”.       I conducted a CLEAR database

search with the E. Spaulding address and the name “Edu Zamora”

was not associated with the address.

      19.   On this same day, for SUBJECT PARCEL 2, I conducted a

CLEAR database search using the sender information on the

parcel, “Jose Zamora, 1410 S. Meade St., Denver, CO 80219”.

Based on this search, it appeared this was a legitimate address;

however, the name “Jose Zamora” was not associated with the

address.    I conducted a CLEAR database search of the recipient

information on the parcel, “Eduardo Zamora, 3023 S. Spaulding

St., Long Beach, CA 90804” and the name “Eduardo Zamora” was not

associated with the address.       I conducted a CLEAR database

search with the E. Spaulding address and the name “Eduardo

Zamora” was not associated with the address.



      1CLEAR is a public information database used by law
enforcement that collects personal identifying information like
names, addresses and telephone numbers.


                                        9
Case 8:20-mj-00495-DUTY Document 1 Filed 08/07/20 Page 11 of 23 Page ID #:11



      20.   On July 25, 2020, a supervisor from the East Anaheim

Station Post Office contacted me and advised two more USPS

Priority Express Mail parcels, SUBJECT PARCEL 3 and SUBJECT

PARCEL 4, arrived for the same address in Long Beach.           I

notified the post office to hold the two parcels for further

review.

      21.   On July 27, 2020, HSI SA Angeo responded to the East

Anaheim Station Post Office to review SUBJECT PARCEL 3 and

SUBJECT PARCEL 4.     Both parcels met some of the initial

suspicious characteristics described above in paragraph 11.

Specifically, the seams of SUBJECT PARCEL 3 and SUBJECT PARCEL 4

were excessively taped, both bore a handwritten label, and did

not contain a business account number.        HSI SA Angeo detained

SUBJECT PARCEL 3 and SUBJECT 4 for further investigation.

      22.   On August 3, 2020, for SUBJECT PARCEL 3, I conducted a

CLEAR database search using the sender information “Alfredo

Valdez, 1223 Kalamath St., Denver, CO 80204”.         Based on this

search, it appears the address is a legitimate address, but the

name “Alfredo Valdez” was not associated with the address.            I

conducted a CLEAR database search of the recipient information

on the parcel, “Francisco Valdez, 3023 S. Spaulding St., Long

Beach, CA 90804” and the name “Francisco Valdez” was not

associated with the address.       I conducted a CLEAR database

search with the E. Spaulding address and the name “Francisco

Valdez” was not associated with the address.

      23.   On this same day, for SUBJECT PARCEL 4, I conducted a

CLEAR database search using the sender information on the



                                       10
Case 8:20-mj-00495-DUTY Document 1 Filed 08/07/20 Page 12 of 23 Page ID #:12



parcel, “Carlos Valdez, 1838 Polk St. NE, Minneapolis, MN 55418,

651-285-5135”.    Based on this search, it appeared this was a

legitimate address; however, the name “Carlos Valdez” was not

associated with the address.       I also conducted a search of the

phone number 651-285-5135 and the name “Carlos Valdez” was not

associated to the phone number.       I conducted a CLEAR database

search of the recipient information on the parcel, “Francisco

Valdez, 3023 S. Spaulding St., Long Beach, CA 90804” and the

name “Francisco Valdez” was not associated with the address.            I

conducted a CLEAR database search with the E. Spaulding address

and the name “Francisco Valdez” was not associated with the

address.

      D.    Positive Canine Alert on the SUBJECT PARCELS
      24.   On July 23, 2020, La Habra Police Department K-9

Officer T. Nelson and his narcotics-detection canine, “Rita”,

conducted an exterior examination of SUBJECT PARCEL 1 and

SUBJECT PARCEL 2.     Officer Nelson informed me that Rita gave a

positive alert to SUBJECT PARCEL 1 and SUBJECT PARCEL 2,

indicating the presence of controlled substances or other items

that emitted the odor of controlled substances, in the SUBJECT

PARCELS.    Attached hereto as Exhibit 1, which I incorporate

fully herein by reference, are documents setting forth

information provided by Officer Nelson regarding Rita’s training

and history in detecting controlled substances, and

investigation of SUBJECT PARCEL 1 and SUBJECT PARCEL 2.

      25.   On July 27, 2020, La Habra Police Department K-9

Officer T. Nelson and his narcotics-detection canine, “Rita”,



                                       11
Case 8:20-mj-00495-DUTY Document 1 Filed 08/07/20 Page 13 of 23 Page ID #:13



conducted an exterior examination of SUBJECT PARCEL 3 and

SUBJECT PARCEL 4.     Officer Nelson informed HSI SA Angeo that

Rita gave a positive alert to SUBJECT PARCEL 3 and SUBJECT

PARCEL 4, indicating the presence of controlled substances or

other items that emitted the odor of controlled substances, in

the SUBJECT PARCELS.     Attached hereto as Exhibit 2, which I

incorporate fully herein by reference, are documents setting

forth information provided by Officer Nelson regarding Rita’s

training and history in detecting controlled substances, and

investigation of SUBJECT PARCEL 3 and SUBJECT PARCEL 4.

      26.   SUBJECT PARCEL 1 and SUBJECT PARCEL 2 are both

currently secured at the USPIS office located at 615 North Bush

Street, Santa Ana, California pending a search of its contents

pursuant to obtaining a search warrant.

      27.   SUBJECT PARCEL 3 and SUBJECT PARCEL 4 are both

currently secured at the HSI office located at 34 Civic Center

Plaza, 4th Floor, Santa Ana, California pending a search of its

contents pursuant to obtaining a search warrant.




                                       12
Case 8:20-mj-00495-DUTY Document 1 Filed 08/07/20 Page 14 of 23 Page ID #:14



                              VI. CONCLUSION
      28.   Based on the above, I believe there is probable cause

to believe that the SUBJECT PARCELS, described in Attachment A,

contain evidence, fruits and instrumentalities of violations of

Title 21, United States Code, Sections 841(a)(1) (Possession

with Intent to Distribute a Controlled Substance) and 843(b)

(Unlawful Use of a Communication Facility (including the mails)

to Facilitate the Distribution of a Controlled Substance), as

described in Attachment B.



Attested to by the applicant in
accordance with the requirements
of Fed. R. Crim. P. 4.1 by
telephone on this ____ day of
August, 2020.



HONORABLE JOHN D. EARLY
UNITED STATES MAGISTRATE JUDGE




                                       13
Case 8:20-mj-00495-DUTY Document 1 Filed 08/07/20 Page 15 of 23 Page ID #:15



                             ATTACHMENT A-1
PARCEL TO BE SEARCHED

      SUBJECT PARCEL 1 is a United States Postal Service Priority

Express Mail parcel bearing tracking number EJ 048 226 082 US,

which is a brown cardboard box, weighing 17 pounds and 8 ounces.

SUBJECT PARCEL 1 is addressed to “Edu Zamora, 3023 S. Spaulding

St., Long Beach, CA 90804”.      The return address listed on

SUBJECT PARCEL 1 is “Daniel Zamora, 2400 15th Ave S, Minneapolis,

MN 55405”.    SUBJECT PARCEL 1 was paid with $134.75 postage and

postmarked on July 22, 2020 in Saint Paul, MN 55113.




                                        i
Case 8:20-mj-00495-DUTY Document 1 Filed 08/07/20 Page 16 of 23 Page ID #:16



                             ATTACHMENT A-2
PARCEL TO BE SEARCHED

      SUBJECT PARCEL 2 is a United States Postal Service Priority

Express Mail parcel bearing tracking number EJ 314 152 636 US,

which is a brown cardboard box, weighing 15 pounds and 8 ounces.

SUBJECT PARCEL 2 is addressed to “Eduardo Zamora, 3023 S.

Spaulding St., Long Beach, CA 90804”.        The return address listed

on SUBJECT PARCEL 2 is “Jose Zamora, 1410 S. Meade St., Denver,

CO 80219”.    SUBJECT PARCEL 2 was paid with $123.20 postage and

postmarked on July 22, 2020 in Denver, CO 80222.




                                       ii
Case 8:20-mj-00495-DUTY Document 1 Filed 08/07/20 Page 17 of 23 Page ID #:17



                             ATTACHMENT A-3
PARCEL TO BE SEARCHED

      SUBJECT PARCEL 3 is United States Postal Service Priority

Express Mail parcel bearing tracking number EJ 044 669 301 US.

SUBJECT PARCEL 3 is a brown cardboard box, weighing 20 pounds

and 4 ounces.    SUBJECT PARCEL 3 is addressed to “Francisco

Valdez, 3023 S. Spaulding St., Long Beach, CA 90804”.           The

return address listed on SUBJECT PARCEL 3 is “Alfredo Valdez,

1223 Kalamath St., Denver, CO 80204”.        SUBJECT PARCEL 3 was paid

with $136.30 postage and postmarked on July 24, 2020 in Aurora,

CO 80012.




                                       iii
Case 8:20-mj-00495-DUTY Document 1 Filed 08/07/20 Page 18 of 23 Page ID #:18



                             ATTACHMENT A-4
PARCEL TO BE SEARCHED

      SUBJECT PARCEL 4 is a United States Postal Service Priority

Express Mail parcel bearing tracking number EJ 082 411 835 US,

which is a brown cardboard box, weighing 29 pounds and 7 ounces.

SUBJECT PARCEL 4 is addressed to “Francisco Valdez, 3023 S.

Spaulding St., Long Beach, CA 90804”.        The return address listed

on SUBJECT PARCEL 4 is “Carlos Valdez, 1838 Polk St. NE,

Minneapolis, MN 55418, 651-285-5135”.        SUBJECT PARCEL 4 was paid

with $195.55 postage and postmarked on July 24, 2020 in Saint

Paul, MN 55117.




                                       iv
Case 8:20-mj-00495-DUTY Document 1 Filed 08/07/20 Page 19 of 23 Page ID #:19



                               ATTACHMENT B
ITEMS TO BE SEIZED

      The following are the items to be seized from the SUBJECT

PARCELS, which constitute the fruits, instrumentalities, and

evidence of violations of Title 21, United States Code, Sections

841(a)(1) (Distribution and Possession with Intent to Distribute

a Controlled Substance) and 843(b) (Unlawful Use of a

Communication Facility (including the mails) to Facilitate the

Distribution of a Controlled Substance):

      a.   Any controlled substances, including marijuana;

      b.   Currency, money orders, bank checks, or similar

monetary instruments in aggregate quantities over $1,000; and

      c.   Any associated packaging.




                                        v
Case 8:20-mj-00495-DUTY Document 1 Filed 08/07/20 Page 20 of 23 Page ID #:20




                      EXHIBIT 1
Case 8:20-mj-00495-DUTY Document 1 Filed 08/07/20 Page 21 of 23 Page ID #:21
Case 8:20-mj-00495-DUTY Document 1 Filed 08/07/20 Page 22 of 23 Page ID #:22




                      EXHIBIT 2
Case 8:20-mj-00495-DUTY Document 1 Filed 08/07/20 Page 23 of 23 Page ID #:23
